DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II (claims 5-20) in the reply filed on 7/29/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine both inventions.  This is not found persuasive because the inventions are independent or distinct, require a different field of search, and the prior art applicable to one invention may not be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 16, the term "substantially" in these claims a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Claim 12 recites the limitation "the mask layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner interprets claim 12 as depending on claim 11 to resolve the lack of antecedent basis issue.  However, appropriate correction and/or clarification is requested.
Claim 13 recites the limitation "the cap layer" and “the mask pattern” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, the examiner interprets claim 13 as depending on claim 12 to resolve the lack of antecedent basis issues.  However, appropriate correction and/or clarification is requested.
Claim 14 recites the limitation "the cap pattern" and “the mask pattern” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, the examiner interprets claim 14 as depending on claim 13 to resolve the lack of antecedent basis issues.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 9,559,192 B1).
Regarding claim 5, Lee discloses a method of forming a semiconductor structure, comprising:
Forming a gate trench (T1, Fig. 3) and a first fin structure (F, Fig. 3) adjacent to the gate trench in an active region of a substrate (100, Fig. 3) (col 7, lines 28-29);
Filling the gate trench with a dielectric material (300, Fig. 4) (col 7, lines 56-57);
Forming a first photoresist pattern and hard mask (400, Fig. 5) on the active region (col 8, lines 47-49: “mask layer may include…photoresist and…spin-on hard mask”);
Performing a first etching process to partially remove the first fin structure to form a second fin structure, wherein the second fin structure has a protruding portion (col 8, lines 55-57; Fig. 6);
Performing a second etching process to remove a portion of the dielectric material and the protruding portion of the second fin structure to form a third fin structure (col 9, lines 8-21; Fig. 7).
It is noted that examiner interprets a “gate trench” as a trench filled at least partially with dielectric material as this matches the general description from the Specification ([0098]) and Drawings (see 140, GT in Fig. 26) and is consistent with the rest of the claim.
Regarding claim 6, Lee discloses the gate trench (T1, Fig. 3) comprises forming a first gate trench adjacent to a second gate trench, wherein the first gate trench and the second gate trench are arranged along a first direction (Fig. 3; col 7, lines 28-29).
Allowable Subject Matter
Claims 7-9, 11,15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        9/29/2022